A la moción de la parte apelada solicitando la desestimación del recurso vista el 24 de abril actual, apareciendo que la apelación se interpuso el 27 de febrero, 1933, sin que se haya archivado aún la transcripción de los autos ni esté pendiente de probación pliego de excepciones, exposición del caso o transcripción de la evidencia al-gunos en la corte sentenciadora, se desestima, por abandono, el recurso.
Nos. 6048, 6000, 5950. Llamados los casos para la audiencia acor-dada, a fin de mostrar razones, si algunas existieren, para no desesti-mar el recurso; no habiendo comparecido la parte apelante no obs-tante habérsele citado y apareciendo que venció la última prórroga *1006concedida para la radicación del transcript, sin que se haya radicado, se desestimaron, por abandono, los recursos.